Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 1 of 8 PageID #: 195




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JUSTIN BRODHEAD,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-04170-TAB-TWP
                                                      )
J. DODD, et al.,                                      )
                                                      )
                              Defendants.             )


           ORDER ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 I.     Introduction

        Plaintiff Justin Brodhead brings this civil rights action pursuant to 42 U.S.C. § 1983,

 alleging that Defendants violated his Fourth Amendment rights by using excessive force during

 his arrest. Pending before the Court is Defendants' motion for summary judgment. [Filing No.

 41]. For the reasons discussed below, Defendants are entitled to summary judgment on

 Brodhead's claims.

 II.    Procedural Context

        Defendants filed their summary judgment motion on April 15, 2020. [Filing No. 41.]

 Despite requesting and being granted two extensions of his response deadline [Filing Nos. 47

 and 51], Brodhead failed to respond to the summary judgment motion. Accordingly, facts

 alleged in the motion are deemed admitted so long as support for them exists in the record. See

 S.D. Ind. L.R. 56-1 ("A party opposing a summary judgment motion must . . . file and serve a

 response brief and any evidence . . . that the party relies on to oppose the motion. The response

 must . . . identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680,
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 2 of 8 PageID #: 196




 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules

 results in an admission."). This does not alter the summary judgment standard, but it does

 "[r]educe[] the pool" from which facts and inferences relative to the motion may be drawn.

 Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997). Despite Brodhead's failure to respond, the

 Court nevertheless views the record in the light most favorable to him and draws all reasonable

 inferences in Brodhead's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th

 Cir. 2008). Accordingly, the following facts, unopposed by Brodhead and supported by

 admissible evidence, are accepted as true.

 III.   Factual Background

        On June 2, 2018, Officer Jeramie Dodd and Officer Drew Wallsmith responded to a

 report of an unwelcome guest battering individuals inside a residence in Kokomo, Indiana.

 [Filing No. 43-2, at ECF p.3.] While the officers were en-route, dispatch reported receiving

 additional calls on the incident where they could hear screaming and the mention of a firearm.

 [Filing No. 43-2, at ECF p. 3.]

        Upon arriving at the residence, the officers saw a van parked outside with a shattered

 windshield. [Filing No. 43-2, at ECF p. 3.] They also saw a broken stone statue lying in the

 street that appeared to have been used to shatter the windshield. [Filing No. 43-2, at ECF p. 3.]

 A neighbor approached the officers, pointing at the residence and asking them to “go make sure

 Laurie [was] okay.” [Filing No. 43-1 at ECF p. 3.] Dodd could hear a man talking in the

 backyard and went to the side of the home. [Filing No. 43-1, at ECF p. 3.] Dodd then heard a

 man on the other side of the fence say, “Ya’ll motherf***in’ police are going to have to kill me

 tonight!” [Filing No. 43-1, at ECF p. 3.] Dodd told the man to come out from the backyard and

 speak to them. [Filing No. 43-1, at ECF p. 3.] The man ignored this request and instead



                                                 2
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 3 of 8 PageID #: 197




 instructed his dogs to attack anyone who came into the backyard, then went back into the house.

 [Filing No. 43-1, at ECF p. 3.]

        At that point, Wallsmith could hear a woman who was out of view screaming and yelling

 for help inside, so he considered it necessary to force entry into the house. [Filing No. 43-1, at

 ECF p. 3.] Wallsmith moved to the front of the house and called to Dodd in the backyard to

 advise Dodd that he was forcing entry. [Filing No. 43-1, at ECF p. 3; Filing No. 42-3 at ECF p.

 3.] Wallsmith then began trying to kick in the front door. [Filing No. 43-2 at ECF p. 3.] Dodd

 soon joined Wallsmith at the front of the house. [Filing No. 43-1, at ECF p. 3.] Dodd looked

 into the house through a window, which appeared to have been broken out recently. [Filing No.

 43-1, at ECF p. 3.] There was broken glass all over the porch. [Filing No. 43-1, at ECF p. 3.] A

 woman then approached the front door and unlocked it. [Filing No. 43-1, at ECF p. 3.] As she

 did so, a man came running towards the front room screaming “Kill me!” [Filing No. 43-1, at

 ECF p. 3.] At this point, Dodd had reached the front door, and Wallsmith was now standing at

 the broken window. [Filing No. 43-1, at ECF p. 3.] Wallsmith also observed a crying child

 enter into the area. [Filing No. 43-2, at ECF p. 2.]

        Wallsmith drew and fired his Taser at the man, later identified as Brodhead. [Filing No.

 43-1, at ECF p. 3.] Brodhead screamed but did not go down. [Filing No. 43-1, at ECF p. 3.]

 Wallsmith fired his Taser again. [Filing No. 43-1, at ECF p. 3.] Broadhead screamed again but

 still was not subdued. [Filing No. 43-1, at ECF p. 3.] Dodd then fired his Taser. [Filing No. 43-

 1, at ECF p. 3.] The man "locked up" and fell to the floor. [Filing No. 43-1, at ECF p. 3.]

 Throughout these events, Dodd observed three women screaming, and two frantic children

 nearby in the front room of the house. [Filing No. 43-1, at ECF p. 3.]




                                                  3
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 4 of 8 PageID #: 198




        Brodhead then fell to the floor, and Wallsmith handcuffed him. [Filing No. 43-1, at ECF

 p. 3.] Wallsmith located and removed five of the six Taser probes from Brodhead. [Filing No.

 43-2, at ECF p. 3.] Brodhead was uncooperative in standing up and walking, so officers lifted

 him up and forcefully escorted him out of the residence. [Filing No. 43-2, at ECF p. 3.] A third

 officer, Officer R. Shuey, arrived and helped Wallsmith and Dodd escort Brodhead to a police

 car. [Filing No. 43-1, at ECF p. 3.] As Brodhead was being escorted, he kicked Shuey. [Filing

 No. 43-1, at ECF p. 3.]

        Wallsmith transported Brodhead to the Howard County Criminal Justice Center. [Filing

 No. 43-2, at ECF p. 4.] At that point, Wallsmith was able to locate the sixth Taser probe and

 remove it from Brodhead. [Filing No. 43-2, at ECF p. 4.] Medics were called to examine

 Brodhead and provide any necessary medical treatment. [Filing No. 43-2, at ECF p. 3.] After

 examining Brodhead, the medics concluded that the small cuts on his arms and hands were from

 breaking the glass window at the residence and did not require medical attention. [Filing No. 43-

 2, at ECF p. 3.] Brodhead also complained to the medics of a broken right ankle. [Filing No.

 43-2, at ECF p. 3.] Medics examined Brodhead's ankle and did not believe to be broken. [Filing

 No. 43-2, at ECF p. 3.] Brodhead later stated that his ankle injury was not the result of the

 officers' use of force, but rather he had injured his ankle approximately six months ago and had

 reinjured it two days prior to the incident. [Filing No. 43-2, at ECF p. 3.]

 IV.    Discussion

        Defendants argue that they are entitled to judgment as a matter of law on Brodhead's

 excessive force claims because the undisputed evidence shows no constitutional violation

 occurred. Alternatively, Defendants argue that even if a constitutional violation did occur, they

 are entitled to qualified immunity. The Court addresses each argument in turn.



                                                  4
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 5 of 8 PageID #: 199




        A.      Excessive Force Claim

        First, Defendants argue that they are entitled to summary judgment on Brodhead's § 1983

 claim because the undisputed evidence shows that any force used in Brodhead's arrest was

 reasonable under the circumstances and necessary to subdue him. [Filing No. 42, at ECF p. 7.]

        1.      Excessive Force Legal Standard

        The Fourth Amendment to the United States Constitution protects “[t]he right of the

 people to be secure in their persons, houses, papers, and effects, against unreasonable searches

 and seizures.” U.S. Const. Amend. IV. "Excessive force claims are reviewed under the Fourth

 Amendment's objective reasonableness standard." Dawson v. Brown, 803 F.3d 829, 833 (7th

 Cir. 2015).

        A claim for excessive force under § 1983 invokes the Fourth Amendment's
        protection against unreasonable seizures. The reasonableness standard is
        objective, "judged from the perspective of a reasonable officer on the scene,
        rather than with the 20/20 vision of hindsight." Graham v. Connor, 490 U.S. 386,
        396, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989). The Graham standard is fact-
        intensive, asking whether each use of force was reasonable under the totality of
        the circumstances, including the severity of the crimes at issue, whether the
        suspect poses an immediate threat to the safety of the officers or others, and
        whether he is actively resisting arrest or attempting to evade arrest by flight.

 Turner v. City of Champaign, __ F.3d __, __, No. 19-3446, 2020 WL 6437305, at *3 (7th Cir.

 Nov. 3, 2020) (internal citation and quotation marks omitted). "Objective reasonableness of

 force is a legal determination rather than a pure question of fact for the jury to decide." Phillips

 v. Community Ins. Corp., 678 F.3d 513, 520 (7th Cir. 2012). See also Siler v. City of Kenosha,

 957 F.3d 751, 759 (7th Cir. 2020) ("[W]e may consider reasonableness as a matter of law when

 there are sufficient undisputed material facts to draw a conclusion."); Cyrus v. Town of

 Mukwonago, 624 F.3d 856, 862 (7th Cir. 2010) ("[W]hen material facts (or enough of them to

 justify the conduct objectively) are undisputed, then there would be nothing for a jury to do



                                                   5
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 6 of 8 PageID #: 200




 except second-guess the officers. In this situation. . . the reasonableness of the force used is a

 legal question." (Internal citations, quotation marks, and emphasis omitted)).

        2.      Use of Force Against Brodhead

        The undisputed material facts here, viewed in the light most favorable to Brodhead,

 establish Defendants acted in an objectively reasonable manner as a matter of law when they

 used their Tasers on Brodhead to subdue and arrest him. Defendants had probable cause to arrest

 Brodhead for serious felonies, including burglary and criminal confinement. Upon arrival to the

 residence, Defendants observed a shattered windshield and broken stone statue in the street, in

 addition to broken glass on the porch of the house scattered around a broken window. From

 outside the house, Defendants heard a woman inside the house screaming for help and Brodhead

 saying, "Ya’ll motherf***in’ police are going to have to kill me tonight!" Brodhead ignored

 Dodd's request to come out and speak with the officers. When Defendants entered the home,

 Brodhead ran toward the front room while screaming for them to kill him. Before deploying his

 Taser, Wallsmith observed a crying child enter the area. Thus, Defendants reasonably believed

 Brodhead had broken through a window to regain entry into the house, where a woman sounded

 distressed and a young child was also present. Because these facts are undisputed, the

 "reasonableness of the force used is a legal question." Cyrus, 624 F.3d at 862.

        Under these circumstances, Defendants' use of force was reasonable considering the

 severity of the crimes at issue, the threat Brodhead posed to others, and his active resistance to

 arrest. Brodhead ignored police commands and displayed violent and destructive behavior. He

 ran toward the front of the house saying that Defendants would have to kill him. Moreover,

 Defendants reasonably believed Brodhead had confined a woman and child in the house with

 him. These facts all support Defendants' use of force.



                                                   6
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 7 of 8 PageID #: 201




        Furthermore, Defendants used the least amount of force necessary to subdue Brodhead

 after he ignored Dodd's request to come outside and speak with the officers, deploying a third

 shot of the Taser only after the first two shots were not sufficient to stop him from actively

 resisting arrest. Cf. United States v. Norris, 640 F.3d 295, 303 (7th Cir. 2011) (finding officer's

 use of Taser reasonable where the defendant "displayed an unwillingness to accede to reasonable

 police commands, and his actions suggested an intent to use violence to fend off further police

 action."). Because Defendants' use of force was reasonable, Defendants did not violate

 Brodhead's Fourth Amendment rights. See, e.g., Dawson, 803 F.3d at 835 ("Therefore, we hold

 that Officer Brown did not use excessive force, but rather acted as a reasonable officer under the

 circumstances."). Accordingly, Defendants are entitled to summary judgment on Brodhead's

 excessive force claims.1

 V.     Conclusion

        The undisputed facts conclusively demonstrate that Defendants used reasonable force in

 detaining Brodhead and did not violate Brodhead's Fourth Amendment rights. Accordingly,

 Defendants' motion for summary judgment [Filing No. 41] is granted.


 Date: 11/25/2020


                        _______________________________
                            Tim A. Baker
                            United States Magistrate Judge
                            Southern District of Indiana




 1
   Because the Court finds no Fourth Amendment violation, the Court need not reach Defendants'
 alternative argument that they are protected by qualified immunity. See, e.g., Flournoy v. City of
 Chi., 829 F.3d 869, 877 n. 10 (7th Cir. 2016) ("The defendants alternatively argue that we should
 affirm based on qualified immunity. Because we uphold the jury's verdict that no constitutional
 violation occurred, we do not reach this alternative argument.").
                                                  7
Case 1:19-cv-04170-TAB-TWP Document 56 Filed 11/25/20 Page 8 of 8 PageID #: 202




 Distribution:

 All ECF-registered counsel of record via email

 JUSTIN BRODHEAD
 HOWARD COUNTY JAIL
 1800 W. Markland
 Kokomo, IN 46901




                                                  8
